Exhibit 10.1


BUFFALO WILD WINGS, INC.
2012 EQUITY INCENTIVE PLAN


Declaration of Amendment


Pursuant to Section 15(c) of the document entitled “Buffalo Wild Wings, Inc.
2012 Equity Incentive Plan” (the “Plan”) and the authorization and direction of
the Buffalo Wild Wings, Inc. Board of Directors at its February 14, 2017
meeting, the Plan is hereby amended as follows:


•
Subsection 6(b)(1) of the Plan is amended by deleting the word “three” that
appears therein, and substituting in its place the word “two”.



 



